DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s species election filed on February 23, 2021 is acknowledged.  Upon further consideration, the previous Species Election Requirement set forth in the Office Action mailed on December 23, 2020 has been withdrawn.   In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 1-23 are pending and currently under consideration.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 2, 7, 8, and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The claims are indefinite in the recitation of “binding fragment thereof” because the metes and bounds of the term is vague and ambiguous.  A fragment of the antibody can be an Fc region and it is known in the art that the Fc region of an antibody binds FcRn.  The term “binding fragment thereof” is not defined by the claims, the specification does not provide a standard form ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 4 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claim 4 recites a method of treating a patient for an autoimmune disease by administering an anti-FcRn antibody having a VH comprising a sequence having at least 80% identity to SEQ ID NO:29 and a VL comprising a sequence having at least 80% identity to SEQ ID NO:15. Claim 13, 14, and 18 are drawn to a method of treating a patient for an autoimmune disease by administering an anti-FcRn antibody having a binding affinity for human FcRn of 100 pM or less. Claim 16 recites a method of treating a patient for an autoimmune disease by administering an anti-FcRn antibody that binds an epitope of human FcRn comprising at least one amino acid selected from the group including V105 of SEQ ID NO:94. Claims 15, and 19 are drawn to a method of treating a patient for an autoimmune disease by administering an anti-FcRn antibody that binds the same epitope of human FcRn as the antibody comprising heavy chain of SEQ ID NO: 29 and light chain of SEQ ID NO:15. Claim 17 is drawn to a method of treating a patient for an autoimmune disease comprising administering an anti-FcRn antibody that cross-blocks the binding of the antibody having heavy chain of SEQ ID NO:29 and light chain of SEQ ID NO:15. 



	However, there is insufficient written description in the specification as-filed of the anti-FcRn antibody as recited in the instant claims.

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. (See Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, especially page 1106 3rd column).  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  MPEP 2163 II.A.3a.ii.

The claims recite a genus of an anti-FcRn antibody as part of the invention without providing a physical structure or testable functional activity for the antibody.   

The genus of the anti-FcRn antibody are therefore extremely large.  Applicant has disclosed the anti-FcRn antibody with specific six CDR amino acid sequences or antibody having specific VH and VL amino acid sequence.  Thus Applicant has disclosed only a limited species of the anti-FcRn antibodies.   The claimed anti-FcRn antibody lack a common structure essential for their function and the claims do not require any particular structure basis or testable functions be shared by the instant antibody.
Regarding claim 4 (encompassing heavy and light chains comprising sequences that is at least 80% identical to SEQ ID NOs: 29 and 15, respectively), note that it is well established in the art that the formation of an intact antigen-binding site requires the association of the 
As such, one of ordinary skill in the would conclude that applicant was not in possession of the claimed genus of anti-FcRn antibody recited in claim 4 since the instant specification does not provide which 20% of the amino acids within SEQ ID NOs: 29 and 15 can be changed in order to maintain the function of FcRn binding. 
Further claims 13-19 recite a large genus of anti-FcRn antibody having the functional properties of binding affinity for human FcRn of 100 pM or less, binding to the same epitope or cross-blocking of human FcRn as the antibody comprising heavy and light chain of SEQ ID NOs: 29 and 15, respectively, or binds specific epitopes of human FcRn.
The written description doctrine requires that sufficient representing species be disclosed in order to support the entire genus. Rather than simply listing various embodiments, the usual approach is to also describe common structural features of the species. See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997) and Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).  
In Abbvie Deutschland Gmbh & Co KG, Abbvie Bioresearch Center, Inc.,and Abbvie Biotechnolo~, Ltd., v. Janssen Biotech In. And Centocor Biologics,LLC, Case No. 2013-1338 and 2013- 1346, C.A.Fed. ("Abbvie"), the Federal Circuit reiterates the inherent unpredictability of protein engineering in Abbvie.  For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen- Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity.” 
	It should be noted that recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) discussed above as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen Inc. v. Sanofi, No. 17-1480 (Fed. Cir. 2017),  the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.

Here, it is not clear that the chemical structure of an antigen (e.g. human FcRn) gives the required kind of structure-identifying information about the anti-FcRn antibody or fragment thereof. While instant claims indicate what the antibody does (e.g. binds the recited epitope), they do not clearly identify what it is, i.e. its sequence/structure.



 
“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

In the absence of disclosure of relevant, identifying characteristics of the “anti-FcRn antibody”, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008.

7.	Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 4 and dependent claims thereof recite a method of treating a patient for an autoimmune disease by administering an anti-FcRn antibody having a VH comprising a sequence having at least 80% identity to SEQ ID NO:29 and a VL comprising a sequence having at least 80% identity to SEQ ID NO:15. Claim 13, 14, and 18 are drawn to a method of treating a patient for an autoimmune disease by administering an anti-FcRn antibody having a binding affinity for human FcRn of 100 pM or less. Claim 16 recites a method of treating a patient for an 

	The specification discloses that antibody CA170_0519 was humanized by grafting the CDRs from the rat antibody V region onto human germline antibody V-region frameworks (e.g. see Example 1 in page 46 of the specification as-filed).  The specification discloses that anti-FcRn antibody treatment enhances the clearance of human IgG in hFcRn transgenic mice (e.g. see page 55 of the specification as-filed). 

	The specification discloses in page 1:
    PNG
    media_image1.png
    360
    610
    media_image1.png
    Greyscale


	
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

	Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).

Here, the breath of the claims encompass a method of treating any or all autoimmune disease by administering an anti-FcRn antibody. While claims 1-3, 5-12 and 20-22 recites specific antibody structures including amino acid sequences for all six CDRs, heavy and light chains, these claims read on a method of treating  any or all autoimmune disease.  Although claim 23 recites specific autoimmune disease, there is insufficient guidance and directions in the specification regarding treatment of these diseases. Regarding treating autoimmune diseases such as autoimmune hemolytic anemias (AIHA), Zanella et al. [Haematologica 2014, 99(10):1547-1554] teach that the disease is classified as warm, cold or mixed and only in warm AIHA that direct antiglobulin test is positive for anti-IgG antisera while the cold forms are usually due to IgM autoantibodies which is not known to bind FcRn (e.g. see left col. in page 1547).  



     	There is insufficient objective evidence that the disclosed anti-FcRn antibodies in in vitro experiments and animal studies, as disclosed in the specification as-filed, can be extrapolated to provide sufficient guidance or directions of a myriad of diverse “anti-FcRn antibody” in the claimed methods of treating an autoimmune disease, commensurate in scope with the claimed invention. 

Applicant is relying upon certain biological activities and the disclosure of a limited representative number of species of specific anti-FcRn antibodies in vitro experiments or animal studies to support an entire genus of diverse and structurally unrelated anti-FcRn antibodies to treat an autoimmune disease, yet the instant specification does not provide sufficient guidance and direction as to the structural features of said “anti-FcRn antibody” and the correlation between the chemical structure and the desired therapeutic endpoint of treating the broadly claimed autoimmune disease.

          The scope of the required enablement varies inversely with the degree of predictability involved and in cases involving unpredictable factors such as physiological activity more may be required. See MPEP 2164.03 and 2164.02. 

     	Given the lack of a reasonable correlation between the narrow disclosure in the specification and broad scope of protection sought in the claims; the lack of enablement is deemed appropriate. See MPEP 2164.08. In view of the lack of predictability of the art to which the invention pertains, methods of treating an autoimmune disease based with a broad range of structurally diverse anti-FcRn antibody would be unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.


9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

10.	Claim 13-18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Roopenian et al. (US 2010/0266530, reference on IDS) as evidenced by the disclosure of the claimed antibodies is capable of blocking the binding of IgG to FcRn in lines 1-4 in page 3 of the instant specification.

Roopenian et al. teach anti-FcRn antibody clone DVN24 can be used in a method for inhibiting FcRn mediated IgG protection in an individual by selectively inhibiting the binding of human FcRn to a human IgG but not human albumin (e.g. see claims 1-34).  Roopenian et al. further claim a method of treating an autoimmune disease including myasthenia gravis in a patient by administering the antibody, wherein one of the most prevalent immunological participants in autoimmune destruction are auto-antibodies, which are normal antibody molecules that have gone awry and destroy normal tissue (e.g. see [0004] and claims 36-37). 
As evidenced by the disclosure of the claimed antibodies is capable of blocking the binding of IgG to FcRn in lines 1-4 in page 3 of the instant specification.

	Given that the prior art anti-FcRn antibody has the same function of blocking IgG binding to FcRn, the prior art antibody would inherently binds human FcRn of 100pM or less when measured at pH6 and pH7.4, binds the same epitope or cross-blocks of human FcRn as the instant antibody without evidence to the contrary.  

	As such, the prior art teachings anticipate the instant invention.


In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are drawn to the same or nearly the same method of treating an autoimmune disease by administering the same anti-FcRn antibody.  As such, the copending claims would anticipate the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.	The anti-FcRn antibody comprising VH CDRs 1-3 of SEQ ID NOs: 1-3 and VL CDRs of SEQ ID NOs: 4-6 is free of the prior art. 

14.	No claim is allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/CHUN W DAHLE/Primary Examiner, Art Unit 1644